DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1, the limitation “the technical” lacks proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keil et al. (US 2010/0060287) hereafter “Keil”.
Regarding claim 1, Keil discloses a contactor module (7) adapted to detect a switching state of a contactor (1), the contactor module comprising: a movable element (9) that is arranged to transmit the movement of a switching element of the contactor to the contactor module (Fig. 1); and a deflection lever (4) attached to the movable element, wherein the deflection lever is arranged to indicate the switching state (¶ [0022]).
Regarding claim 2, Keil further discloses the movable element is arranged to optically indicate the switching state (¶ [0032]).
Regarding claim 3, Keil further discloses the contactor module further comprises a sensor (14) adapted to detect the switching state indicated by the deflection lever (¶ [0014]).
Regarding claim 4, Keil further discloses the sensor is an optical sensor (¶ [0014]).
Regarding claim 7, Keil further discloses technical and/or physical quantities comprise at least one member of a group consisting of a temperature, a voltage, and a current (¶ [0031]).
Regarding claim 12, Keil further discloses a movable element of the contactor is positively connected to a movable element of the contactor module (Fig. 1).
Regarding claim 13, Keil further discloses the contactor module further comprises a display and/or control elements (18).
Regarding claim 15, Keil further discloses the contactor module is arranged to exchange data simultaneously with one or more sensor modules and with further contactor modules (¶ [0035]).
Regarding claim 16, Keil further discloses a sensor module (14), wherein the sensor module is arranged to send values of technical and/or physical quantities to the contactor module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Hoffmann (US 2021/0358710).
Regarding claim 5, Keil discloses most of the claim limitations except for the contactor module further comprises a communication interface to a sensor module.
Hoffmann teaches a method for monitoring a switch which includes a communication interface (203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil’s device according to known methods to incorporate the teachings of Hoffmann to employ a communication interface in the assembly in order to allow the user to remotely monitor the switch status.  
Regarding claim 6, the combination of Keil and Hoffmann further teaches the contactor module is further adapted to detect technical and/or physical quantities through the communication interface to the sensor module (¶ [0045] of Hoffmann).
Regarding claim 8, Keil discloses most of the claim limitations except for the contactor module further comprises an electrical communication interface to the contactor.
Hoffmann teaches a method for monitoring a switch which includes a communication interface (203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil’s device according to known methods to incorporate the teachings of Hoffmann to employ a communication interface in the assembly in order to allow the user to remotely monitor/control the switch status.  
Regarding claim 9, the combination of Keil and Hoffmann further teaches the contactor module further comprises logic that is arranged to detect the technical and/or physical quantities and to control the technical and/or physical quantities via the electrical communication interface to the contactor, taking into account the switching state of the contactor and the values of the technical and/or physical quantities (¶ [0045] and Fig. 3 of Hoffmann).
Regarding claim 10, the combination of Keil and Hoffmann further teaches the electrical communication interface is implemented by a spring contact (¶ [0021] of Keil).
Regarding claim 11, Keil discloses most of the claim limitations except for the contactor module further comprises further independent electrical interfaces arranged to enable data exchange with further external devices.
Hoffmann teaches a method for monitoring a switch which includes a communication interface (203, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil’s device according to known methods to incorporate the teachings of Hoffmann to employ a communication interface in the assembly in order to allow the user to remotely monitor/control the switch status.  
Regarding claim 14, Keil discloses most of the claim limitations except for the contactor module further comprises a radio interface.
Hoffmann teaches a method for monitoring a switch which includes a communication interface (203, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil’s device according to known methods to incorporate the teachings of Hoffmann to employ a communication interface in the assembly in order to allow the user to remotely monitor/control the switch status.  
Regarding claim 17, Keil discloses most of the claim limitations except for the contactor is adapted to transmit the mechanical movement of a switching element to the contactor module and to receive control commands from the contactor module via an electrical communication interface.
Hoffmann teaches a method for monitoring a switch which includes a communication interface (203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil’s device according to known methods to incorporate the teachings of Hoffmann to employ a communication interface in the assembly in order to allow the user to remotely monitor/control the switch status.  
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833